OPINION — AG — ** ARMORY CONSTRUCTION BOARD — SITE — VOTE OF THE PEOPLE **  WHERE LAND HAS BEEN ACQUIRED BY A CITY (MUNICIPALITY) OR TOWN IN THIS STATE AS A SITE FOR A MUNICIPALLY OWNED HOSPITAL, THE GOVERNING BODY OF SUCH CITY OR TOWN WOULD BE WITHOUT AUTHORITY TO CONVEY OR LEASE TO THE STATE OF OKLAHOMA, AS A SITE FOR AN ARMORY BUILDING OR BUILDINGS AND APPURTENANCES TO BE CONSTRUCTED THEREON UNDER OKLAHOMA LEGIS., ANY PART OF THE LAND, EVEN THOUGH SUCH CONVEYANCE OR LEASING THEREOF HAS BEEN AUTHORIZED BY VOTE OF THE PEOPLE (ELECTORS) OF SUCH CITY OR TOWN, IF SUCH LAND IS, AT THE TIME OF THE PROPOSED CONVEYANCE OR LEASING THEREOF, BEING USED FOR HOSPITAL PURPOSES, OR IS SUITABLE AND ADEQUATE FOR HOSPITAL PURPOSES AND ITS USE FOR SUCH PURPOSES HAS NOT HAS NOT OFFICIALLY BEEN ABANDONED BY SUCH CITY OR TOWN; IF THE GOVERNING BODY OF A CITY OR TOWN IS WILLING TO CONVEY TO THE STATE, AS A SITE FOR AN ARMORY BUILDING AND APPURTENANCES, THE TITLE TO, OR OTHER ADEQUATE PROPERTY INTEREST IN, AND ANY SUCH LAND WHICH IS NOT, AT THE TIME, ACTUALLY DEDICATED TO SOME PUBLIC USE, SERVICE OR BENEFIT OF THE POPULATION, DOES NOT CARE TO DO SO WITHOUT SUBMITTING THE MATTER TO A VOTE OF THE ELECTORS OF THE CITY OR TOWN, IT IS SUGGESTED THAT AN ORDINANCE AUTHORIZING THE PROPER OFFICIALS TO EXECUTE AND DELIVER SUCH CONVEYANCE. CITE: ARTICLE V, SECTION 5, 11 Ohio St. 441 [11-441], 11 Ohio St. 446 [11-446] 44 Ohio St. 233.5 [44-233.5], ARTICLE X, SECTION 27 (JAMES C. HARKIN)